            Case 1:20-cv-05549-BMC Document 16 Filed 01/07/21 Page 1 of 3 PageID #: 42




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                      STEVE STAVRIDIS
Corporation Counsel                          100 CHURCH STREET, Rm. 3-308                               Senior Counsel
                                                  NEW YORK, NY 10007                            Phone: (212) 356-2687
                                                                                                   Fax: (212) 356-3508
                                                                                                 sstavrid@law.nyc.gov



                                                                     January 7, 2021



        VIA E.C.F.
        Honorable Brian M. Cogan
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                                       Re:     Gala v. City of New York, et al.,
                                               20-cv-05549 (BMC)

        Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney representing defendants City of New York
        and the Commissioner of the New York City Fire Department Daniel A. Nigro (collectively,
        “defendants”) in the above-referenced action. For the reasons set forth below, defendants
        respectfully request that the Court: (1) schedule a pre-motion conference regarding defendants’
        anticipated motion to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of
        Civil Procedure; and (2) stay this matter and adjourn all pending deadlines 1 until defendants’
        motion has been resolved.
                Plaintiff alleges that defendants violated his First Amendment rights when they denied
        him a promotion on the basis of his refusal to publicly disavow opinions that he had expressed in
        letters previously written to the civil service themed newspaper, The Chief-Leader. See
        Complaint (Compl.) at ¶¶ 21-29. The cumulative import of plaintiff’s letters was that the FDNY

        1
          At present, the deadline for defendants to answer the complaint is January 10, 2021. There is
        also an Initial Conference scheduled for January 12, 2021 for which the parties are required to
        submit a Case Management Plan and a joint letter five days in advance (which would be today,
        January 7, 2021). See ECF Order dated December 9, 2021.
    Case 1:20-cv-05549-BMC Document 16 Filed 01/07/21 Page 2 of 3 PageID #: 43




should not lower admission/testing standards for purposes of making the FDNY more racially
diverse, as this would threaten the health and safety of firefighters and civilians. 2 (Id.)
According to plaintiff, on May 18, 2020, FDNY Chief of Department John Sudnik and Chief of
Fire Operations Thomas Richardson informed plaintiff that he was to be promoted to the position
of Assistant Chief of Department. (Id. at ¶¶ 21, 22.) Plaintiff further alleges that, as a condition
of plaintiff’s promotion, Commissioner Nigro wanted plaintiff to send an email renouncing the
opinions he had expressed in his past letters to The Chief-Leader. (Id.) Plaintiff refused to do so
and, resultantly, he was not promoted. (Id. at ¶¶ 22, 25, 26.) Plaintiff asserts that this constituted
an “adverse employment action” in violation of 42 U.S.C § 1983 and his First Amendment right
to free speech. (Id. at ¶ 33.)
         Defendants deny that plaintiff would have been promoted but for his refusal to retract his
statements published in The Chief-Leader. 3 Nevertheless, even assuming plaintiff’s allegations
are true, defendants are entitled to judgment as a matter of law. Where a public employee alleges
retaliation for exercising his First Amendment rights to free speech, he must initially establish
that: “(1) the speech at issue was made as a citizen on matters of public concern rather than as an
employee on matters of personal interest, (2) he or she suffered an adverse employment
action, and (3) the speech was at least a substantial or motivating factor in the adverse
employment action.” Johnson v Ganim, 342 F3d 105, 112 (2d Cir 2003) (internal quotations and
citations omitted). However, even if these standards are met (which defendants do not concede is
the case here), a defendant may avoid liability under the Pickering balancing test, “which weighs
the plaintiff's interest in freely speaking his mind on a matter of public concern against the State's
interest in the performance of its functions.” Pappas v. Giuliani, 290 F.3d 143, 146 (2d Cir.
2002) (citing Pickering v Bd. of Educ., 391 US 563, 568 (1968)). One of the considerations
recognized as pertinent to the Pickering test, which is applicable here, is whether the government
employee holds a position for which “personal loyalty and confidence are necessary to their
proper functioning.” Pickering, 391 U.S. at 570. “[W]here the employee holds an extremely
confidential or highly placed advisory position, it would be unlikely if the Pickering balance
were to be struck in his favor.” McEvoy v Spencer, 124 F.3d 92, 103 (2d Cir. 1997); see also
Castine v Zurlo, 756 F.3d 171, 175-176 (2d Cir. 2014) (“we have recognized that public
employers must, to a degree, be able to restrict the speech of their employees, or they will be
unable to perform important work necessary to the functioning of the State”); Piscottano v.
Murphy, 511 F.3d 247, 276-78 (2d Cir. 2007); Lewis v Cowen, 165 F.3d 154, 167 (2d Cir.
1999) (“A high-ranking policy-making employee does not have, and never has had, a First
Amendment right to refuse his employer's directive to promote agency policy.”).
2
  The letters were in response to allegations of racial discrimination made by the Vulcan Society
(an organization promoting the rights of black firefighters), which resulted in extensive litigation,
see U.S. v. City of New York, 683 F. Supp. 2d 225 (E.D.N.Y. 2010) vacated by, 717 F.3d 72
(2d Cir. 2013) and, ultimately, a class action settlement. See Marc Santora and Michael
Schwirtz, New York City Settles Lawsuit Accusing Fire Dept. of Racial Bias, N.Y. TIMES, March
18, 2014, https://www.nytimes.com/2014/03/19/nyregion/new-york-settles-bias-lawsuit-against-
fire-department.html.
3
  Defendants acknowledge that plaintiff was considered for a promotion in May 2018 and was
asked at that time to retract his previous statements, which he refused to do.


                                                 -2-
    Case 1:20-cv-05549-BMC Document 16 Filed 01/07/21 Page 3 of 3 PageID #: 44




        Here, the position for which plaintiff was being considered, Assistant Chief of
Department, is one of the highest-ranking positions in the FDNY and reports directly to the
FDNY Commissioner. 4 It was therefore critical that the appointee be publically on board with
the FDNY’s and its Commissioner’s missions and policies, central among which was the
promotion of racial diversity within the FDNY in accordance with mayoral directives, as well as
the mandates of the settlement agreement referenced in footnote 2. As evidenced by the annexed
letters published in The Chief-Leader (see “Exhibit A” hereto), the opinions that plaintiff
publicly expressed on the issue of racial diversity were at odds with the policies pursued by the
Commissioner and the FDNY. In fact, according to an article published by the The Chief-Leader
in 2011, the opinions expressed by plaintiff in his previously published letters were used in the
government’s case against the City during the aforementioned litigation (see “Exhibit B” hereto).
Accordingly, the Commissioner acted lawfully when he requested that plaintiff disavow the
views he expressed in the The Chief-Leader when plaintiff was under consideration for the
position of Assistant Chief of Department. Plaintiff’s Complaint is therefore subject to dismissal
on the basis that his First Amendment rights were not violated.
         Alternatively, Commissioner Nigro is entitled to qualified immunity as his actions were
objectively reasonable. See Lewis, 165 F3d 154, 167 (“the proper qualified immunity question
in this case is whether the defendants should have known that terminating a policymaking public
employee for refusing to promote agency policy as directed by his employer would violate the
First Amendment.”). The Supreme Court has directed federal district courts to decide qualified
immunity, whenever possible, early in the litigation, pre-trial and even pre-discovery. Mitchell v
Forsyth, 472 US 511, 526 (1985); Hunter v. Bryant, 502 U.S. 224 (1991) (per curiam).
       Based on the foregoing, defendants respectfully request that the Court grant defendants’
applications for a pre-motion conference regarding their anticipated motion to dismiss pursuant
to Fed. R. Civ. P. 12(b)(6), and for a stay of all proceedings pending the resolution of that
motion.
        Defendants thank the Court for its consideration herein.


                                                      Respectfully submitted,

                                                      s/ Steve Stavridis

                                                      Steve Stavridis
                                                      Senior Counsel




cc:     All counsel of record (By E.C.F.)

4
  As of this writing, there are only six active Assistant Chiefs of Department in the FDNY
overseeing a 10,000 person fire staff.



                                                -3-
